 
AGREEMENT OF RESCISSION


This AGREEMENT OF RESCISSION (“Rescission Agreement”) is made and entered into
this January 14, 2011 by and among , 大连朗马克能源科技有限公司Dalian Landmark Energy
Technology Co, Ltd (“Dalian Landmark”), a limited liability company formed under
the laws of the People’s Republic of China, Te-Hung Chou  (“Owner”), who is a
holder of shares or equity ownership of大连美商安科瑞能源科技有限公司Dalian Aquarius Energy
Technology U.S.A..Co., Ltd (“Dalian Aquarius”), a limited liability company
formed under the laws of the People’s Republic of China, Landmark Energy
Enterprise Inc (“LNDG”), a Nevada corporation, and Dalian Aquarius; Dalian
Landmark, Dalian Aquarius, LNDG and Owner are hereinafter collectively referred
to “Parties”.


W I T N E S S E T H:


WHEREAS, on September 15, 2010, LNDG, along with its wholly owned subsidiary
Dalian Landmark, entered a Share/Ownership Transfer Agreement (attached hereto
as Exhibit A) with Mr. Te-Hung Chou and Dalian Aquarius Energy Technology
U.S.A..Co., Ltd (“Dalian Aquarius”), a limited liability company formed under
the laws of the People’s Republic of China. Under the Share/Ownership Transfer
Agreement, Mr. Te-Hung Chou agreed to transfer to Dalian Landmark thirty percent
(30%), non-dilutive, of the total issued and outstanding shares of Dalian
Aquarius (“Dalian Ownership”) and Dalian Aquarius agreed to maintain the said
Dalian Ownership non-dilutive. In exchange for the Dalian Ownership described
above, Dalian Landmark agreed to pay US $ 1,390,000.00 (or RMB 9,424,200Yuan)
(“Transfer Price”) to Mr. Te-Hung Chou.  As the parent company of Dalian
Landmark, LNDG may issue 500,000 shares of its common stock (“LNDG Shares”) to
Mr. Te-Hung Chou as an alternative consideration for the Dalian Ownership.


WHEREAS, the actual transfer of the Dalian Ownership described above has not be
carried out and none of the parties to the Share/Ownership Transfer Agreement
dated September 15, 2010 has performed its obligations.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto intending to be bound hereby, it is agreed as
follows:


1.             Rescission of Share/Ownership Transfer Agreement. By their
execution of this Agreement:


(a)           Each of the Parties do hereby rescind, ab initio all of the
transactions contemplated by the Share/Ownership Transfer Agreement dated
September 15, 2010.


(b)           Each of the Parties do hereby agree that all of documents and
instruments relating to the Share/Ownership Transfer Agreement dated September
15, 2010, including any and all promissory notes or similar instruments issued
by Dalian Landmark to pay Mr. Te-Huang Chou US $ 1,390,000.00 (or RMB
9,424,200Yuan), are hereby terminated, rescinded and rendered null and void, ab
initio.


2.             Mutual Releases.  In consideration for the above, and except with
respect to the performance of obligations contained in this Agreement, each of
the Parties, on behalf of themselves and their representatives, successors and
assigns, by execution of this Agreement, does hereby fully, completely and
unconditionally forever release and discharge each other and their respective
successors, assigns, current and former employees, directors, officers,
trustees, shareholders, members, agents, parents, affiliates, subsidiaries,
representatives, insurers, attorneys, independent contractors and all other
related or affiliated persons and entities of and from any and all liability,
claims, causes, demands, obligations, actions, contracts, promises, agreements,
damages, attorneys’ fees, costs, liabilities, rights and allegations of whatever
kind and nature, known or unknown, including, but not limited to, such matters
based on, arising out of, or related to the Share/Ownership Transfer
Agreement.  This release includes, but shall not be limited to, any and all
claims for breach of contract, implied or express; impairment of economic or
business opportunity; intentional or negligent infliction of emotional distress;
false arrest; assault; battery; false imprisonment; prima facie tort;
defamation; libel; slander; negligent termination; malicious prosecution; or any
other tort, whether intentional or negligent; or any claim or cause of action
known or unknown.


3.             Miscellaneous.


(a)           Each of the Parties do hereby covenant and agree that the
execution and delivery of this Rescission Agreement has been duly authorized by
all necessary corporate action and represents a valid and binding agreement and
obligation of each of them.  
 
 
 
 

--------------------------------------------------------------------------------

 


(b)           This Rescission Agreement may be executed in one or more
counterparts and taken together shall constitute a final and binding agreement
of the parties.


(c)           This Rescission Agreement may be executed and delivered by
facsimile signatures, all of which shall have the same force and effect as
ribbon original signatures.


(d)           This Rescission Agreement shall be governed and construed in
accordance with the law of the People’s Republic of China and shall be binding
upon the heirs, personal representatives, executors, administrators, successors
and assigns of the parties






IN WITNESS WHEREOF, the Parties hereto have signed this Agreement as of the date
first above written.


大连朗马克能源科技有限公司
Dalian Landmark Energy Technology Co, Ltd






By: /s/Yidian Dong
Yidian Dong, Genera Manager






Te-Hung Chou






By: /s/ Te-Hung Chou
Te-Hung Chou




大连美商安科瑞能源科技有限公司
Dalian Aquarius Energy Technology U.S.A..Co., Ltd






By: /s/ Te-Hung Chou
Te-Hung Chou, General Manager




Landmark Energy Enterprise Inc






By: /s/ Yidian Dong
Yidian Dong, Director,
Chief Executive Officer, Chief Financial Officer





